Citation Nr: 1702657	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  12-35 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and V.R.


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

A hearing was held before the undersigned Veterans Law Judge in July 2016.  A transcript is of record.

The Board notes the Veteran originally filed his claim for service connection for PTSD.  The Veteran's claim has been expanded to include an acquired psychiatric disorder of major depressive disorder as well as PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDING OF FACT

The Veteran's major depressive disorder had its onset in service or was otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include major depressive disorder, have been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.125(a) (2016).



	



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016). To establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163   (Fed. Cir. 2004). 

VA treatment records along with the September 2012 VA examination diagnosed the Veteran with major depressive disorder.  Such satisfies the first prong of the service connection claim.  

The Veteran's service treatment records provide no evidence of treatment or documentation of a psychiatric condition.  However, relevant his claim, a May 2011 JSRRC memorandum found that his personnel record placed him in a known hostile environment.  The memorandum further found his lay statements are consistent with the combat environment known to exist in Vietnam during his tour.

Regarding a causal connection between the Veteran's major depressive disorder and his military service, a VA examination was obtained in September 2012.  The examiner stated that the Veteran's major depressive disorder, which is recurrent and severe, is related to or the result of his identified stressors in the war zone of Vietnam.  The examiner thereby opined that the Veteran's major depressive disorder diagnosis is at least as likely as not caused by or a result of his identified stressor when he was in the combat zone of Vietnam.

The Board finds the September 2012 VA examination to be well reasoned and thorough, having considered the entire record, including available service treatment records, as well as providing specific medical evidence for the opinions rendered.  The September 2012 VA examination report is probative.   There is no competent medical opinion to the contrary.  In short, the criteria to establish service connection for major depressive disorder have been met.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


